DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of in the reply filed on 12/28/2021 is acknowledged. Applicant elects Species A, FIG. 4, corresponding to a secondary battery having an insulating tape wherein the porous region is formed by interposing a porous layer formed of a resin between the base layer and the adhesive layer. 
It is noted that Species A reads on claims 1-6 of the application. However, claim 2 includes language directed toward both Species A and Species B (FIG. 5, corresponding to a secondary battery having an insulating tape wherein the porous region is formed of a protrusion and a depression in a surface of the base layer oppose the adhesive layer) in Markush group form. Due to the election of species in the response to the restriction requirement, claim 2 is interpreted as being consistent with only Species A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “… and the adhesive layer and that has a pore that the electrolytic solution is allowed to enter.” (emphasis added). The specification discusses the plural of pore, i.e., pores. Thus, it is believed that the recitation of, “a pore” may be a typo and the claim should instead recite, “pores.” The claim is interpreted in this manner. For at least these reasons, the claim scope is indefinite. Claims 2-6 are also indefinite due to their dependency upon claim 1.
Claim 3 recites, “…wherein a ratio of the thickness of the porous region to a total thickness of the base layer and the porous layer.” The claim language is understood as a ratio of the thickness of the porous layer to the sum of the thickness of the porous layer and the thickness of the base layer. However, the term, “total thickness” is considered confusing since the thickness of the adhesive layer is omitted from this calculation.
Furthermore, the recited calculation compares the thickness of the porous region to the sum total of the thickness of the base layer and the porous layer. The use of both of the terms, “the porous region” and “the porous layer” in the claim makes it unclear if the porous region has the same dimension as the porous layer, or if they are the same structure. It is believed where the porous region is formed by interposing a porous layer formed of a resin between the base layer and the adhesive layer that the porous region is the porous layer. 
Thus, it is suggested that Applicant amend the claim to recite, “…wherein a ratio of a [[the]] thickness of the porous layer [[region]] to a sum [[total thickness]] of a thickness of the the thickness of the porous layer is from 2% to 50%”. The claim is interpreted in this manner.
Claim 4 recites, “... 5% or more by volume of a layer volume.” It is unclear what is meant by “layer volume” and if this language is necessary to the structure of claim 4. The undersigned suggests deleting the text, “of a layer volume” to improve clarity of the claim, and the claim is interpreted as if the claim recited, “... 5% or more by volume
Claim 5 recites, “…wherein the porous layer is formed of as a main component, a kind selected from a group consisting of…” The language used in this claim appears to be improper English (e.g., resulting from a translation of the claim from Japanese). Moreover, it’s unclear if “the resin” is the recited “main component” since claim 2 (from which claim 5 depends) requires that, “…the porous region is formed by interposing a porous layer formed of a resin…”
The claim is interpreted as reciting, “… wherein the resin of the porous layer comprises a main component selected from the group consisting of: …” It is suggested that Applicant amend the claim in this manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US20170222204A1).
Regarding claim 1, Li teaches a secondary battery (“relates to an insulating tape and a Li-ion battery” (abstract)) comprising: 
an electrode body formed by layering a positive electrode and a negative electrode with a separator therebetween and an electrolytic solution (“a Li-ion battery, including a positive electrode, a negative electrode and a diaphragm arranged between the positive electrode and the negative electrode, and an electrolyte. ” ([0035]); it is noted that, “a diaphragm” is a common term used in the art for a “separator” as claimed, see also [0064]-[0065]),
wherein each of the positive electrode and the negative electrode includes:
a current collector (“[u]niformly coating the positive electrode slurry on the positive electrode current collector…” (emphasis added, [0061]); “[u]niformly coating the negative electrode slurry on a negative electrode current collector aluminum foil” (emphasis added, [0063])), 
a mixture layer formed on the current collector (“[u]niformly coating the positive electrode slurry on the positive electrode current collector…” (emphasis added, [0061]); “[u]niformly coating the negative electrode slurry on a negative electrode current collector copper foil ” ([0063]); the positive/negative electrode slurries contain the active materials), and 
an electrode lead connected to an exposed portion at which a surface of the current collector is exposed (“[t]he above referred “area to be insulated” includes the welding area of the tab…” (emphasis added, [0035])), 

wherein the insulating tape includes:
a base layer formed of an insulating organic material (substrate 10, FIG. 1; [0028]; “[t]he material of the substrate can adopt a single component, such as PE (polyethylene), PP (polypropylene) or PI (polyimide), or a composite of two or more thereof. ” ([0029]); PE, PP, and PI are well-known insulating polymers made from organic material monomers),
an adhesive layer (adhesive layer 30, FIG. 1; [0028]), and 
a porous region (hard particle layer 20, FIG. 1; [0028]; “[i]n addition, a plurality of gaps will also be formed among the hard particles due to the large particle diameter” ([0030])) that is interposed between the base layer and the adhesive layer (see order of layer stacking in FIG. 1) and that has pores that the electrolytic solution is allowed to enter (“…these gaps can also play a role of penetration and storage of the electrolyte and the gas” ([0030])).  
Regarding claim 2, Li teaches the secondary battery according to claim 1 as described above, and wherein the porous region is formed by interposing a porous layer formed of a resin between the base layer and the adhesive layer (“[s]ince the hard particle layer 20 is composed of numerous hard particles, these hard particles need to be bonded together through a binder, and a dispersant can also be added for dispersion if necessary. ” (emphasis added, [0031]); a binder is a 
Regarding claim 3, Li teaches the secondary battery according to claim 2 as described above and wherein a thickness of the porous region is 0.5 µm or more (“[t]he thickness of the hard particle layer 20 can be selected within the range of 1˜5 mm according to the difference of the adopted type of the hard particle and the adhering position.” ([0030])) or wherein a ratio of the thickness of the porous region to a total thickness of the base layer and the porous layer is 2% to 50% (see Table 1: for example, Experiment group 1 has a substrate 10 thickness of 16 µm and a thickness of hard particle layer 20 of 1 µm. 1µm/(1µm + 16µm)*100% = 5.9%; other examples, e.g., Experiment groups 18-20 have a calculated ratio of 25%).
Regarding claim 4, Li teaches the secondary battery according to claim 2 as described and wherein a porosity of the porous layer is 5% or more by volume as shown below.
Li teaches that the porosity of the substrate layer 10 is from 35-55% ([0012]) and that the particle diameter of the particles in the hard particle layer 20 is greater than the pore diameter of the microporous structure of the substrate 10. Accordingly, a porosity of 55% or less (e.g., 35% or less if the porosity of the substrate layer is 35%) would be expected in the hard particle layer 20.
Furthermore, see the examples of Table 1. Examples 18 and 19 have the highest relative proportion of hard particle layer (~15%) when comparing the thicknesses of each layer (i.e., 1 µm / (3 µm + 1 µm + 3 µm)). Yet, the overall porosity (39.0% and 39.2%) of the tape does not substantially differ from that of the substrate (45%). Accordingly, it would be unlikely that the porosity of the hard particle layer (i.e., porous layer) is less than 5%. Thus, it is more likely than not that Li teaches wherein a porosity of the porous layer is 5% or more by volume.
Regarding claim 6, Li teaches the secondary battery according to claim 1 as described above and wherein the insulating tape is adhered to at least the positive electrode (“[t]ensile testing method: adhering the tape to the [[an]] Al current collector…” ([0046]); the aluminum (Al) current collector is the positive current collector).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170222204A1), as applied to claim 2 above, in view of Ishikawa Ishikawa (WO 2016121339A1 (cited in IDS dated 02/19/2020); US20170309951A1 is used as English translation thereof (also cited in IDS dated 02/19/2020)).
Regarding claim 5,  Li teaches the secondary battery according to claim 2 as described above. Li does not teach wherein the resin of the porous layer comprises a main component selected from the group consisting of: of polyimide, polyamide, aramid resin, epoxy resin, and acrylic resin.
However, Ishikawa teaches the deficient limitations. Ishikawa relates to the design of insulating tape for use in lithium secondary batteries (abstract) and is thus analogous art to Li. Ishikawa teaches an insulating tape 1 (FIG. 1) that includes an organic material layer 50, a composite material layer 52, and an adhesive layer ([0023]). The insulating tape 1 has generally the same structure as the tape taught by Li. In this regard, the composite material layer 52 is analogous to the hard particle layer taught by Li. Ishikawa teaches the materials used in this composite material layer 52: “[t]he composite material layer 52 contains an organic material as a base and an inorganic material dispersed in a predetermined powder form in the base layer. The organic material may be a rubber-based resin or acrylic-based resin, and preferably a resin that 
In view of the above, Li in view of Ishikawa teach each element claimed by claim 5, with the difference between the claimed invention and Li being that Li does not teach the species of the disclosed “binder” genus has a main component selected from the group consisting of polyimide, polyamide, aramid resin, epoxy resin, and acrylic resin. 
The skilled person could have used the teaching of Ishikawa in that the organic material may be an “acrylic-based resin” (i.e., the acrylic resin of claim 5). In this regard, Li teaches that this organic material in the hard particle layer 20 may be used to bind the inorganic particles (i.e., by virtue of the name, “binder”; see also [0030] of Li). Given the similarities between the composite layer 52 of Ishikawa and the hard particle layer 20 of Li, the organic material of the composite layer 52 of Ishikawa more likely than not is used for the same function, i.e., to bind the inorganic particles. Thus, the functions of the binder in Li and the organic material in Ishikawa were known in the art before the effective filing date of the invention.
Accordingly, the skilled person could have simply substituted the “binder” genus of taught by Li with the species of organic materials as taught by Ishikawa, and the results of the substitution would have predictably resulted in the organic material binding the inorganic materials. See MPEP 2143 §I.B.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 2 as taught by Li with that of Ishikawa by simply substituting the binder of Li with the organic material of Ishikawa to have arrived at the claimed invention wherein the resin of the porous layer comprises a main component selected from the group consisting of: of polyimide, polyamide, aramid resin, epoxy resin, and acrylic resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/CHRISTINA CHERN/Primary Examiner, Art Unit 1721